

Exhibit 10.68


ADDENDUM “A”


TO MASTER SERVICES AGREEMENT




This agreement between Ness USA, Inc. (“NESS”) (formerly Ness Global Services,
Inc. or “NGS”), located at 160 Technology Drive, Canonsburg, PA 15317 (“NESS”)
and Chordiant Software, Inc., located at 20400 Stevens Creek Blvd. Cupertino,
CA  95014 (“COMPANY”) is an Addendum (the “Addendum”) to the Master Services
Agreement executed on December 15, 2003 (the “Agreement”) between NGS and
COMPANY.


WHEREAS, subsequent to the execution of the Agreement, NGS changed it corporate
name to Ness USA, Inc.; and


WHEREAS the parties hereto wish to extend the term of the Agreement, which
otherwise would expire by its own terms on December 14, 2007.


Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:




1.  
The term of the Agreement shall be extended through and including December 14,
2008.



2.  
“Ness USA, Inc.” shall take the place of “Ness Global Services, Inc.” throughout
the Agreement in all respects.



3.  
With the exception of the foregoing changes, the terms and conditions of the
Agreement shall remain in full force and effect.





IN WITNESS WHEREOF, the parties have executed this Addendum, intending to be
legally bound, as of the day and year written above.


Accepted by
 
Accepted by:
             
/s/ Rocco Cozza
 
/s/ James F. Walsh
 
Name: Rocco Cozza
 
Name: James F. Walsh
 
Title:   Corporate Counsel
 
Title:    VP, Offshore Operations
             
Date:
October 18, 2007
 
Date
October 15, 2007
             
For:
Ness USA, Inc.
 
For:
Chordiant Software, Inc.
   
(f/k/a Ness Global Services, Inc.)
                         
/s/ Peter S. Norman
       
Title: Chief Financial Officer
       
Date: October 25, 2007
       
Chordiant Software, Inc.
 


